Citation Nr: 1425973	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for Group B streptococcus infection and associated low back symptoms following colonoscopy (claimed as colonoscopy malfunction).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking VA compensation benefits under 38 U.S.C.A. § 1151 for an infection and resulting back symptoms following a September 26, 2008, colonoscopy at Dorn Veterans' Hospital in Columbia, South Carolina.

The record currently confirms that the Veteran underwent a colonoscopy at Dorn Veterans' Hospital on September 26, 2008.  June 2008 and July 2008 VA treatment records note the Veteran's complaint of worsening left lower quadrant pain and his insistence on a colonoscopy.

Records of the procedure note that the Veteran signed an informed consent.  The text of the consent is not included in the record, but the CAPRI records note that the full consent document can be accessed through VistA Imagining.  The Board cannot independently access these records.  The Veteran testified that he had not been informed that an infection was a possibility from a colonoscopy.  The content of the informed consent is relevant to whether the Veteran's claimed additional disability was reasonably foreseeable.  Therefore, VA should attempt to obtain that signed informed consent.

In October 2008, the Veteran began experiencing back pain and, ultimately, was diagnosed with streptococcus agalactiae bacteremia (or Group B streptococcus).  An October 9, 2008, infections disease consult noted:

Streptococcus agalactia commonly colonizes in the colon and genito-urinary tract.  I suspect that [the Veteran] had a low grade bacteremia during colonoscopy and biopsy and has developed hematogenous osteomyelitis as a consequence.  Whether his underlying spinal stenosis and disc compression predisposed him to this is not clear, although it seems likely.  Individuals with vertebral osteomyelitis are frequently bacteremic... 

His October 26, 2008 discharge summary noted "It was finally determined that a colonoscopy done on 9/26/08 may have been the source of his bacteremia and discitis."  He was prescribed a course of intravenous antibiotics.  Ultimately, the infection resolved.  The Veteran filed his claim during his treatment.

The Veteran testified that he had been out of work for three months as a result of this infection.  Additionally, his wife had to miss work to care for him during this period.  

The Veteran underwent a VA examination in July 2010, which found that his L5-S1 diskitis with infectious spondylitis had resolved and that he had no polyneuropathy.  The Veteran did not have an active infection at the time of his claim.  No medical opinion was provided with regards to the relationship, if any, between the Veteran's previously documented streptococcus agalactiae bacteremia (or Group B streptococcus) with associated low back complaints and his September 2008 colonoscopy.  As such, an addendum opinion addressing this question is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full text of the Veteran's informed consent for the September 26, 2008, colonoscopy.  The record indicates that it is available through VistA Imagining.  If this is unsuccessful, VA should undertake additional efforts to secure and associate this informed consent with the record.

If this record is unavailable, specifically document the attempts that were made to locate this record and explain in a written unavailability memorandum why further attempts to locate or obtain this record would be futile.  Any such memorandum must be associated with the Veteran's claims file.

2.  Once this record has been retrieved and associated with the claims file, obtain an evaluation or, if necessary, an examination to determine whether the September 26, 2008, VA colonoscopy was the proximate cause of the Veteran's streptococcus agalactiae bacteremia (or Group B streptococcus) and associated low back symptoms.

If so, was there carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the September 2008 colonoscopy that proximately caused the Veteran's streptococcus agalactiae bacteremia and/or associated low back symptoms?  Did VA furnish this colonoscopy without the Veteran's informed consent?  Was the proximate cause of the Veteran's streptococcus agalactiae bacteremia and/or associated low back symptoms an event not reasonably foreseeable?  (Would a reasonable health care provider have foreseen this)?

The examiner should provide a reasoned rationale for all opinions provided.

3.  Thereafter, review the claims file and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

